 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Paul Allen Sorensen,                                No. CV-18-00674-PHX-JAT (ESW)
10                  Plaintiff,                           ORDER
11   v.
12   Karen Barcklay, et al.,
13                  Defendants.
14
15
16          The Court has reviewed the “Motion to Substitute” (Doc. 54) purportedly filed by
17   Plaintiff’s son Leeland Sorenson. Defendants oppose the Motion, asserting that “it is
18   clearly drafted by Mrs. Dorothy McKaney as it is in the same handwriting as the previous
19   Motions to Substitute drafted by Mrs. Dorothy McKaney. (See Docs. 25 & 39).” (Doc. 58
20   at 1). No reply was filed. The Court will deny the “Motion to Substitute” (Doc. 54) without
21   prejudice to refiling a renewed Motion that is notarized to verify the identity of the
22   individual signing the Motion. The Court also will strike the “Supplemental Complaint”
23   (Doc. 56), which is untimely and fails to comply with Local Rule of Civil Procedure 15.1.
24   Accordingly,
25          IT IS ORDERED denying the “Motion to Substitute” (Doc. 54) without prejudice
26   to refiling a renewed Motion that is notarized to verify the identity of the individual signing
27   the Motion.
28
 1         IT IS FURTHER ORDERED setting August 12, 2019 as the deadline for filing a
 2   renewed Motion to Substitute that is notarized.
 3         IT IS FURTHER ORDERED striking the “Supplemental Complaint” (Doc. 56).
 4         Dated this 12th day of July, 2019.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
